Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [11,334,375]. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matter being claimed in the present claims are merely broader version of independent claim of parent application, which is now patented. Examiner recommends filing terminal disclaimer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al. (US 20180068010 A1) in view of Shtuchkin et al. (US 20180188901 A1).

	In regards to claim 1, Paterson teaches, A method of providing a workspace graphical user interface (GUI) for a user of a cloud-based content management platform, the method comprising: (See fig. 1, accessing remote/cloud storage containing documents by user devices 102a-b over network 104. Paterson does not explicitly mention the word “cloud”, however, the architecture depicted in fig. 1 resembles cloud/remote storage and/or document manager. Also see fig. 6)
identifying documents associated with a user account of the user on the cloud-based content management platform, wherein the documents are selected from a plurality of documents stored on the cloud-based content management platform in association with the user account of the user; (See abstract, paragraphs 55-58, The relational database storage 130 stores a plurality of electronic documents provided by users of the documents management system 110... For example, the user device 102a can be operated by an owner of a document to upload the document to the relational database storage 130 … The relational database storage 130 also stores a plurality of entity identifiers that represent different entity types. Each entity type can identify a delegate that can be assigned responsibility for a set of documents.  See fig. 1, accessing remote/cloud storage containing documents by user devices 102a-b over network 104. See fig. 3, documents associated with each or user’s accounts. Also see figure 6A, which depicts documents uploaded (i.e. stored in database storage) 622a-b, 624a-c, 626a-b, 628a-c, and 630a associated with user account “Alan Smith 310”. Also see fig. 6B and associated paragraph, delegate account “Brad Johnson” handling Alan Smith’s documents)
identifying workspaces associated with the user account of the user on the cloud- based content management platform, wherein each of the workspaces was previously created by the user and includes a set of documents added to a respective workspace by the user and stored on the cloud-based content management platform in association with the user account of the user; (Applicant’s specification describes workspace as, “A workspace used herein refers to a group or a cluster of documents stored on the cloud storage” [0027]. See figs. 6A-6C, paragraphs 57, 92-98, claimed workspace or each existing (i.e. previously generated) folder (e.g. Bank 622, Tax 624, Insurance 626, etc.), contains set of documents (e.g. 622a-b, 624a-c, 626a-b, 628a-c, and 630a) that belongs to Alan Smith’s account. Also see paragraph 86, users can manage folders and documents. Also see paragraph 57, the electronic documents stored in the relational database storage 130 can be structured as a file directory system with one or more folder levels and subfolder levels…paragraph 86, organizing the electronic documents, uploading additional electronic documents, and related actions), modifying the electronic documents. Lastly, see fig. 1, storages 132 and 142) 
providing the workspace GUI for the user via the cloud-based content management platform, wherein the workspace GUI concurrently presents: visual representations of the documents selected from the plurality of documents stored on the cloud-based content management platform; and visual representations of the workspaces created by the user, a visual representation of each workspace including the set of documents previously added to the respective workspace by the user; (See figs. 6A-6C, paragraphs 57, 92-98, claimed workspace or each existing (i.e. previously generated) folder (e.g. Bank 622, Tax 624, Insurance 626, etc.), contains set of documents (e.g. 622a-b, 624a-c, 626a-b, 628a-c, and 630a) that belongs to Alan Smith’s account. As described above, user can manage folders or documents, and also upload new documents. Figs. 6A-6C provides concurrent display as claimed.)
modifying a visual representation of the particular workspace to add the corresponding document to the set of documents of the particular workspace; (See figs. 6A-6C, and associated paragraphs uploading/adding a new document to a particular folder would modify visual representation of particular folder)
allowing the user to perform an action pertaining to content of the corresponding document in the workspace GUI without opening a document editing application associated with the corresponding document. (See figs. 6A-6C, section regarding “deleted document”. Also see paragraphs 42, 86, 88, electronic documents can be modified and deleted. This also affects the content of the document. These functions are performed within the document management system (e.g. figs. 6A-6C) platform and not through document editing application separately launched) 
Patterson teaches adding/uploading new document to a workspace however does not specifically teach adding already uploaded document to a folder/workspace, receiving, via the workspace GUI, a user input with respect to a corresponding document of the documents, the user input indicating a request to add the corresponding document to a particular workspace; 
Shtuchkin further teaches, receiving, via the workspace GUI, a user input with respect to a corresponding document of the documents, the user input indicating a request to add the corresponding document to a particular workspace; (See fig. 2B, and associated paragraphs, user adding documents to a corresponding workspace “Topic A”)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Patterson to further comprise method taught by Shtuchkin because benefit of systems, methods, and computer-readable media for generating desktop focus work areas which provide improved and efficient management of related data, communications, and functionalities across disparate platforms, software applications, users, devices, and storage systems is achieved (paragraph 30).

In regards to claim 2, Patterson-Shtuchkin teaches the method of claim 1, wherein the action comprises viewing or responding to a comment or editing the content of the corresponding document. (See figs. 6A-6C, section regarding “deleted document”. Also see paragraphs 42, 86, 88, electronic documents can be modified and deleted. This also affects the content of the document. These functions are performed within the document management system (e.g. figs. 6A-6C) platform and not through document editing application separately launched)

In regards to claim 3, Patterson-Shtuchkin teaches the method of claim 1, 
 wherein the workspace GUI comprises a GUI element that is selectable by the user to add a new workspace to the workspaces associated with the user account of the user. (See Patterson figs. 6A-6C, workspace or folders associated with user’s account or delegate account of the users. Figure 6A depicts subfolder “Pay Slips” that has been added to existing folder “Employment”. Further see Shtuchkin fig. 2B, adding a new workspace.)

Claim 9 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 10 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

Claim 11 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.

Claim 17 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 18 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

Claim 19 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.




Claims 4-6, 12-14, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al. (US 20180068010 A1) in view of Shtuchkin et al. (US 20180188901 A1), and further in view of Milles et al. (US 20180060982 A1)


In regards to claim 4, Patterson-Shtuchkin teaches the method of claim 1, 
 wherein identifying the documents associated with the user account of the user comprises: Shtuchkin teaches cloud-based content management platform as well as  determining a level of engagement of the user with a respective […interface object which contains document] during a last predetermined time period based on at least one of a length of time the user has accessed the respective document or whether or not the user has edited, added a comment to, or shared the respective document; (See paragraph 118, 10 interface objects selected based on one or more factors such as amount of respective activity, amount of time since the last respective activity, respective priorities, sorting parameters, respective topics, membership information, size or amount of content items associated with respective focus areas, predicted relevance of respective focus areas based on usage and/or context information such usage patterns, etc.), only active interface objects or interface objects for active focus areas, only interface objects for focus areas active or used within a selected period of time, only interface objects for focus areas that have a specific commonality such as a common member. Also see paragraph 149)
however does not specifically teach, further comprising: determining documents associated with the user …; for each document associated with the user, determining a level of engagement of the user with a respective document …; and determining a set of active documents including one or more documents that have the level of engagement exceeding a predetermined threshold level. 
Milles further teaches, further comprising: determining documents associated with the user …; for each document associated with the user, determining a level of engagement of the user with a respective document …; and determining a set of active documents including one or more documents that have the level of engagement exceeding a predetermined threshold level. (See paragraph 11, recording users' activity during sessions, each session being delimited according to at least a user and a time period associated with the session and associating an issue with a document if a predetermined level of activity with the document is reached in users' sessions in which the issue is determined to be relevant…paragraph 54, a document weighting system may be imposed as described above with respect to inferring relevant documents in which the returned documents identified in other users' sessions may be ranked or truncated based on the level of interaction other users had with those documents (e.g., documents foldered or printed may be weighted more heavily than those simply viewed)…paragraph 60, a level interaction with a document may be determined according to a cumulative or average weighted interaction score. For example, if printing a document is an interaction assigned a score of five, viewing a document assigned a score of one, foldering a document assigned a score of ten, and so on, an average interaction per session score may be determined for all similar sessions to the current one in order to arrive at an average interaction score for a particular document that is particularly relevant to the current session. Such an aggregate interaction score may also be used as a filter is a minimum interaction score is set as a threshold, for example.
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Patterson-Shtuchkin to further comprise method taught by Milles because Milles provide the new tools for finding relevant information presented herein will improve access to that information as well as make searching for the information quicker, more efficient and will yield a fuller, more reliable set of results than was previously possible (paragraph 4).

In regards to claim 5, Patterson-Shtuchkin-Milles teaches the method of claim 4,  wherein providing the workspace GUI for the user further comprises: determining one or more new workspaces for suggestion to the user, each new workspace for suggestion including a set of documents identified from the set of active documents; providing a notification of the one or more new workspaces for suggestion on the workspace GUI; and responsive to receiving, via the workspace GUI, a user input indicating approval to create a particular workspace from the one or more new workspaces provided for suggestion, adding a visual representation of the particular workspace to the workspace GUI. (See Shtuchkin fig. 2D, workspaces 222, 244, 246 and associated paragraphs, each workspace including set of documents. paragraph 96, machine learning service 188 may predict that user A should be added as a member of focus area X and generate a notification or suggestion to adding user A as a member of focus area X. Also see Milles abstract, paragraph 11, 17, 54, 60, Recommendations may be ranked and filtered and the recommendations and their ranking may be based at least in part on aggregated research session information from previous research sessions (i.e. workspace). Also see Patterson fig. 5, associated paragraphs, delegate being presented with invitation (i.e. claimed suggestion) opportunity to manage new workspace which is similar to figure figs. 6B-6C.)


In regards to claim 6, Patterson-Shtuchkin-Milles teaches the method of claim 5,  wherein determining the one or more new workspaces for suggestion to the user comprises: grouping documents from the set of active documents into a plurality of candidate workspaces for suggestion based on similarity amongst the documents in at least one of topicality, attachment source, associated users, or timing and frequency of user access; ranking the plurality of candidate workspaces for suggestion based on at least one of a number of documents in a respective candidate workspace for suggestion, recency of the documents in a respective candidate workspace for suggestion, relatedness amongst the documents in a respective candidate workspace for suggestion, or recency and frequency of the user interaction with the documents in a respective candidate workspace for suggestion; and selecting the one or more new workspaces for suggestion from the plurality of candidate workspaces based on the rankings. (See Shtuchkin paragraph 134, focus area application 168 can automatically group content 504 with other similar content items in workspace 198A, such as other content items related by file type, author, timestamp, sub-topics, events, activities, etc. Also See Milles, paragraphs 12-13, each particular result document is ranked based at least in part on how frequently among documents in the folder that particular result document is cited to…paragraph 47, the system may be configured to only include in its analysis the most recent predefined number of documents that have been interacted with by the user and inferred as relevant. For example, the system may be configured only to include in its analysis documents that were foldered during the current session and also the last five documents that were viewed by the user. Throughout Milles, suggesting set of documents from previous session can be interpreted as suggesting “previous session” (new workspace as claimed). Also see Shi paragraphs 81 and 86. Lastly see Shtuchkin paragraph 116, interface objects 222, 244, 246 can be displayed in an order of creation, an order of usage (e.g., last used or modified), an order of importance (e.g., priorities), etc.)


Claim 12 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.

Claim 20 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.

Claim 13 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.

Claim 21 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.

Claim 14 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.

Claim 22 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.


Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al. (US 20180068010 A1) in view of Shtuchkin et al. (US Publication No. 2018/0188901 A1), and further in view of Kim et al. (US 20090298546 A1)

In regards to claim 7, Patterson-Shtuchkin teaches the method of claim 1, 
Patterson-Shtuchkin teaches workspace GUI comprising first/second area as well as workspace created by the user (Shtuchkin fig. 2D) however does not specifically teach, wherein the providing … for the user further comprises: determining one or more […object] for archival …; providing a notification of the one or more […object] for archival on the …GUI for a user input indicating approval to archive a […object]; and responsive to receiving, via the … GUI, the user input indicating approval to archive a particular […object] for archival, removing a visual representation of the particular […object] for archival from the … area in the …GUI. 
However, Kim further teaches, wherein the providing … for the user further comprises: determining one or more […object] for archival …; providing a notification of the one or more […object] for archival on the …GUI for a user input indicating approval to archive a […object]; and responsive to receiving, via the … GUI, the user input indicating approval to archive a particular […object] for archival, removing a visual representation of the particular […object] for archival from the … area in the …GUI. (See fig. 47A, fig. 65C, paragraphs 231, 300, 301, removal of folder displaying popup selection window for user confirmation/approval)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Patterson-Shtuchkin to further comprise method taught by Kim because it would have been desirable to enable archive/removal of items that one does not need, and also providing pop-up message to receive confirmation by the user prevents any accidental operation/removal from happening.

Claim 15 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.

Claim 23 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.


Claim Objections
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177